Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-14-2006

USA v. Williford
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-2583




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Williford" (2006). 2006 Decisions. Paper 1591.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1591


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-2583


                            UNITED STATES OF AMERICA

                                            v.

                               CHIAMAKA WILLIFORD


                       Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 03-cr-00566)
                        District Judge: Honorable Stewart Dalzell


                       Submitted Under Third Circuit LAR 34.1(a)
                                   January 26, 2006

                     Before: RENDELL and SMITH, Circuit Judges
                             and IRENAS*, District Judge.

                                (Filed: February 14, 2006)


                               OPINION OF THE COURT


RENDELL, Circuit Judge.

       Chiamaka Williford raises a challenge based on United States v. Booker, 543 U.S.



* Honorable Joseph E. Irenas, Senior District Judge for the District of New Jersey, sitting
by designation.
220 (2005), to the sentence he received following his guilty plea to charges of

distributing crack cocaine within 1,000 feet of a school in violation of 21 U.S.C. §

860(a). He was sentenced to forty-six months in prison, followed by six years of

supervised release. Williford argues that his sentence should be vacated under Booker

because the District Court erroneously treated the Federal Sentencing Guidelines as

mandatory rather than advisory. See United States v. Davis, 407 F.3d 162, 164 (3d Cir.

2005) (en banc).

       This case is controlled by our decision in United States v. Lockett, 406 F.3d 207

(3d Cir. 2005), in which we held that “where a criminal defendant has voluntarily and

knowingly entered into a plea agreement in which he or she waives the right to appeal,

the defendant is not entitled to resentencing in light of Booker.” Id. at 214. In his plea

agreement, Williford “voluntarily and expressly waive[d] all rights to appeal or

collaterally attack [his] conviction, sentence, or any other matter relating to this

prosecution.” (Plea Agmt. ¶ 7 at App. 59.) The only exceptions to this waiver were for

an appeal based on a claim that his sentence exceeded the statutory maximum or that the

sentencing judge erroneously departed upward from the guidelines range. This waiver is

almost identical to the one at issue in Lockett. Because Williford does not contest his

sentence on one of the enumerated exceptions, we will dismiss his appeal as inconsistent

with the appellate waiver in his plea agreement. Lockett, 406 F.3d at 214.



                                              2